UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 11-1852


JESSE JAMES JETER,

                Plaintiff - Appellant,

           v.

PALMETTO   HEALTH,    d/b/a   Palmetto   Health   Internal   Medicine
Center,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:10-cv-02832-CMC-JRM)


Submitted:   October 13, 2011                Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jesse James Jeter, Appellant Pro Se.        Barbara A. Chesley,
Shelton Webber Haile, Mason Abram Summers, RICHARDSON, PLOWDEN &
ROBINSON, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jesse James Jeter seeks to appeal the district court’s

order adopting the magistrate judge’s recommendation and denying

his   motion   for   entry   of   default   judgment.   This   court   may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006), and certain interlocutory and collateral orders.               28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).          The order that

Jeter seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.          Accordingly, we dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               DISMISSED




                                      2